                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION



  IN RE                                       *
                                              *   Case No. 18-33077
                                              *
                                              *   Judge John P. Gustafson
  JAMES D. OGLESBEE, Jr.                      *
  KAREN S. OGELSBEE                           *   REQUEST FOR NOTICE
                                              *
                                              *   William L. Swope, Trustee
                                              *   610 Tiffin Ave.
                                              *   Findlay, Ohio 45840
                                              *   Sup. Ct. #0029538
                                              *
                                              *
                                              *
                                              *
                                              *


          TO THE CLERK, UNITED STATES BANKRUPTCY COURT:

          It appears to the Trustee that there will be assets for distribution in the

  above-captioned matter. Please issue notice to the creditors to file claims.



                                                            /s/William L. Swope_____
                                                            William L. Swope, Trustee
                                                            Sup. Ct. #0029538
                                                            610 Tiffin Ave
                                                            Findlay, Ohio 45840
                                                            (419) 422-0288
                                                            trustee7@sbcglobal.net




18-33077-jpg    Doc 30    FILED 02/15/19      ENTERED 02/15/19 15:01:53          Page 1 of 2
                                CERTIFICATE OF SERVICE

  I certify that on Friday, February 15, 2019, a true and correct copy of the Request For
  Notice was served:

  Via the court’s Electronic Case Filing System on these entities and individuals who are
  listed on the court’s Electronic Mail Notice List:

         MARK A VAN DYNE, on behalf of JAMES D. OGLESBEE, Jr. and KAREN S.
         OGELSBEE, debtors, at mavandyne@frvlimalaw.com

         United States Trustee, at (Registered address)@usdoj.gov




                                                              /s/William L. Swope_____
                                                              William L. Swope, Trustee
                                                              Sup. Ct. #0029538
                                                              610 Tiffin Ave
                                                              Findlay, Ohio 45840
                                                              (419) 422-0288
                                                              trustee7@sbcglobal.net




18-33077-jpg    Doc 30     FILED 02/15/19      ENTERED 02/15/19 15:01:53           Page 2 of 2
